Citation Nr: 1756338	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-39 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for residuals of malaria, to include specific phobia, described as entomophobia.

4. Entitlement to service connection for Parkinson's disease, to include as secondary to service-connected traumatic brain injury.

5. Entitlement to an initial compensable rating for deviated septum, status post repair of nasal fracture with septoplasty.

6. Entitlement to an initial compensable rating for healed fracture of the left mandible.

7. Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI), prior to October 23, 2008, and to a rating higher than 10 percent, thereafter.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mandy L. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & E.B.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1947 to July 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO). The matter is now handled by the RO in Detroit, Michigan. 

In a May 2007 rating decision, service connection for bilateral hearing loss and a back injury were denied. A notice of disagreement was received in November 2007, a statement of the case was issued in December 2008, and a VA Form 9 was received in December 2008.

A December 2008 rating decision granted entitlement to service connection for deformity near the tip of the nasal bones status post septoplasty for deviated nasal septum, and healed fracture of the left mandible, both rated noncompensably. A notice of disagreement with the ratings assigned was received in February 2009, a statement of the case was issued in February 2017, and a VA Form 9 was received in March 2017.

A July 2009 rating decision granted entitlement to service connection for a TBI, and assigned a noncompensable rating, prior to October 23, 2008, and a rating of 10 percent, thereafter, and denied entitlement to service connection for malaria. A notice of disagreement was received in September 2009, a statement of the case was issued in March 2011, and a VA Form 9 was received in April 2011.

A February 2011 rating decision denied entitlement to a TDIU. A notice of disagreement was received in April 2011, a statement of the case was issued in May 2015, and a VA Form 9 was received in July 2015. 

A May 2015 rating decision denied entitlement to service connection for Parkinson's disease. A notice of disagreement was received in May 2016, a statement of the case was issued in February 2017, and a VA Form 9 was received in March 2017.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file. The Board notes that the Veteran requested a hearing for the appeal perfected in March 2017, however, he later withdrew that request. See March 2017 VA Form 9; October 2017 statement.

In a January 2009 statement, the Veteran indicated that he seeks service connection for missing teeth for compensation and treatment purposes, as a result of his service-connected healed, left mandible fracture. As these issues have not yet been adjudicated, they are REFERRED to the agency of original jurisdiction (AOJ), to include additional referral to the appropriate VAMC. See 38 C.F.R. § 17.161. 

The issues of entitlement to service connection for residuals of malaria, entitlement to service connection for Parkinson's disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is casually or etiologically due to acoustic trauma during service.

2. Resolving all reasonable doubt in his favor, the Veteran's lumbar spine disorder is casually or etiologically due to service.

3. The Veteran's deviated septum, status post repair of nasal fracture with septoplasty is not manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

4. The Veteran's healed fracture of the left mandible is not manifested by displacement of the mandible causing moderate anterior or posterior open bite.

5. Prior to October 23, 2008, the Veteran's TBI was manifested by subjective complaints of dizziness and memory loss.

6. From October 23, 2008 to January 21, 2015, the Veteran's TBI was manifested by no more than level 1 impairment in the facets of cognitive impierment and other residuals of TBI not otherwise classified.

7.  From January 21, 2015, the Veteran's TBI is manifested by level 2 impairment, but no higher, in the facets of cognitive impairment and other residuals of TBI not otherwise classified.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. Service connection for a lumbar spine disorder is established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for an initial compensable rating for deviated septum, status post repair of nasal fracture with septoplasty, are not met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6502 (2017).

4. The criteria for an initial compensable rating for healed fracture of the left mandible are not met. U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.40, 4.59, 4.150, Diagnostic Code 9904 (2017).

5. Prior to October 23, 2008, the criteria for an initial rating of 10 percent, but no higher, for residuals of a TBI, are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2008).

6. From October 23, 2008 to January 21, 2015, the criteria for a rating higher than 10 percent for residuals of a TBI are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).

7. From January 21, 2015, the criteria for a rating of 40 percent, but no higher, for residuals of a TBI, are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The Board is granting the Veteran's claims for entitlement to service connection for bilateral hearing loss and a lumbar spine disorder.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA for these issues, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding the increased rating claims, the Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection or entitlement to higher initial ratings, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

As noted in the introduction, the Veteran received timely SOC's for each issue on appeal.

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Partial service treatment records are associated with the claims file, as are post-service treatment records and VA examinations. As noted in a May 2007 rating decision, the Veteran's complete service treatment records may have been destroyed in a fire at the Records Center in 1973. The Board recognizes that in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government. The Veteran was notified of his missing records in a November 2006 letter. There is no indication that there are any other outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The Board notes that the Veteran has asserted that his TBI VA examinations were inadequate because they were completed by a specialist in allergy and immunology. See October 2016 statement. VA policy requires that the initial diagnosis of TBI must be made by a physiatrist, a psychiatrist, a neurosurgeon, or a neurologist. VA M21-1, Part III, Subpart iv, Chapter 3, Section D.2.j. VA issued a policy letter in July 2016, acknowledging that the specialist must be the individual to perform the TBI examination providing the initial diagnosis. See VA Policy Letter 16-03. The purpose of this requirement is to "ensure[] that Veterans claiming service connection for TBI receive a comprehensive initial TBI exam to support their claims." Id. Here, the Board acknowledges that the Veteran's initial TBI examination was not conducted by the appropriate specialist, however, the Veteran was afforded a VA TBI examination in January 2015, which was performed by a physiatrist, thereby fulfilling the requirement to have the appropriate specialist perform his examination.

Therefore, the VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II. Service Connection Claims

The Veteran seeks entitlement to service connection for bilateral hearing loss and a lumbar spine disorder.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Bilateral Hearing Loss

The Veteran asserts his bilateral hearing loss is due to exposure to acoustic trauma during service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

First, the Veteran has a current bilateral hearing loss disability, as defined by VA regulations. See March 2007 VA examination. As such, Shedden element (1) is met.

Next, the Board notes that exposure to acoustic trauma has been conceded. The Veteran asserted that he was exposed to continuous artillery fire on several occasions during battles in Korea. Personnel records indicate the Veteran participated in combat. See DD-214. Furthermore, the Board notes that in a December 2008 rating decision, the Veteran was granted service connection for tinnitus based on exposure to acoustic trauma during service. As such, Shedden element (2) is also met.

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's bilateral hearing loss due to service.  The Board acknowledges the March 2008 VA examiner's opinion that the Veteran's hearing loss is not likely due to service because the Veteran reported having an onset of hearing loss approximately 10 years prior. In a December 2007 statement, the Veteran clarified that the onset of his hearing loss (and tinnitus) was not 10 years prior, but rather he began wearing hearing aids 10 years prior. Of note, as a result of this clarification, the Veteran was then granted entitlement to service connection for tinnitus in a December 2008. In October 2009, two VA audiologists opined that the Veteran's military noise exposure more than likely contributed to his present bilateral hearing loss. The statement explained that the Veteran reported a history of noise exposure during his military service from artillery noise, mortar and grenade explosions and small arms gunfire in Korea, and his family history is also negative for ear disease and early-onset hearing loss. An addendum VA opinion was obtained in May 2009, at which time the VA examiner noted that the Veteran now reported an earlier onset of hearing loss, however, he also reported working in a noisy environment, and therefore, the previous negative opinion was not changed. 

The Board finds the October 2009 VA audiologists opinion at least as persuasive as the negative VA medical opinions. Importantly, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006). Here, the Veteran has asserted that his hearing loss began during service but that he did not report it on separation because he did not want to prolong the discharge process. See December 2007 statement. He asserted that his hearing loss has continued to date. The VA may not simply disregard lay evidence because it is unaccompanied by medical evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral hearing loss. The Veteran has a current diagnosis, exposure to acoustic trauma during service, and a medical opinion from two VA audiologists that relates his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. As such, the Veteran's service connection for bilateral hearing loss is granted.

B. Lumbar Spine Disorder

The Veteran asserts he has a lumbar spine disorder as a result of an automobile accident during service.

First, the Veteran has a current diagnosis of lumbar degenerative joint disease/degenerative disc disease. See e.g. February 2015 VA treatment note. As such, Shedden element (1) is met.

Next, the Veteran has indicated that he suffered a back injury in service during a Jeep accident. See December 2006 statement. As noted previously, the majority of the Veteran's service treatment records are not available. A fellow service member involved in the Jeep accident with the Veteran submitted a statement in May 2011, describing the Jeep accident that occurred in the spring of 1951.  The Board finds the Veteran credible and consistent throughout the claim period with respect to the history he has reported. Additionally, a lay witness may be competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007). Here, the Board finds that the Veteran is competent to state that he was involved in a Jeep accident during service. Additionally, a January 1952 service treatment record, while mostly illegible, appears to note that the Veteran sought treatment for some type of back trouble. See January 1952 service treatment record. Resolving all doubt in his favor, Shedden element (2) has been satisfied. See Shedden, supra. 

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's current lumbar spine disorder is due to service.  The Board acknowledges the February 2008 VA examiner's opinion that the Veteran's lumbar spine disorder is not likely due to service because the Veteran indicated he went back to regular duty after the accident and the current changes in the lumbar spine are consistent with his age. However, a private opinion in December 2008 indicated that after examination, the Veteran's chiropractor opined that the condition of the Veteran's back is consistent with an extension injury of great force causing the herniation of multiple levels of the lumbar spine, L2, 3, and 4, and that the Veteran's back pain is the result of the Jeep accident he reported. See December 2008 statement from Dr. C. 

Additionally, in a April 2009 statement, the Veteran's treating VA physician opined that the findings on the Veteran's magnetic resonance image (MRI) may be multifactorial, including normal wear and tear on spinal discs due to aging, however, the time course of his symptoms suggests that part of his pain syndrome was caused by his motor vehicle accident during his military service; therefore, the physician opined that it is at least as likely as not that the Veteran's back disorder was caused by the injury during service. See April 2009 statement from Dr. H.

The Board finds the December 2008 and April 2009 medical opinions are at least as persuasive as the negative VA medical opinion. Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a lumbar spine disorder. The Veteran has a current diagnosis, a motor vehicle accident during service, and two medical opinions that relate his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. As such, the Veteran's service connection claim for a lumbar spine disorder is granted.

III. Increased Rating Claims

The Veteran seeks entitlement to initial increased ratings for his deviated septum, status post repair of nasal fracture with septoplasty, healed fracture of the left mandible, and TBI.


	(CONTINUED ON NEXT PAGE)


Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the appeal arises from an initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the entire record, including the Veteran's VA clinical records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

A. Entitlement to an Initial Compensable Rating for Deviated Septum, Status Post Repair of Nasal Fracture with Septoplasty

The Veteran seeks entitlement to an initial compensable rating for his deviated septum, status post repair of nasal fracture with septoplasty. 

Service connection for deformity near the tip of the nasal bones and status post septoplasty for deviated nasal septum was granted in a December 2008 rating decision, at which time a noncompensable rating was assigned, effective from November 9, 2006. In a February 2011 rating decision, the disability was revised to deviated septum, status post repair of nasal fracture with septoplasty.

The Veteran is rated noncompensably under 38 C.F.R. § 4.97, Diagnostic Code 6502. Under Diagnostic Code 6502, a rating of 10 percent is warranted for a traumatic only, deviated septum with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side. The only rating available under this Diagnostic Code is 10 percent.   

The Veteran was afforded a VA examination in February 2008. The Veteran reported he had surgery for a deviated nasal septum, septoplasty, in 1956. He denied any problems pertaining to the nose other than occasionally he had difficulty breathing through the nose, for which he took over-the-counter Nyquil. He reported intermittent postnasal drainage and intermittent cough. He denied any history of chronic recurrent sinusitis or history of sinus surgeries. Examination revealed nasal mucosa was pink and patent; there was no obstruction, no external deformity of the nose or the septum, and no purulent drainage or crusting. The Veteran's throat was clear and there was no postnasal drainage. The examiner noted that x-rays of the nasal septum and sinuses demonstrated a slight deformity near the tip of the nasal bones, which could be related to old trauma, but there was no significant nasal septal deviation noted, and paranasal sinuses were essentially clear. The examiner opined that it was unlikely the Veteran's occasional symptoms of nasal stuffiness and postnasal drip were in any way related to the jeep accident in service, since the septal deviation was successfully repaired.

The Veteran was afforded a VA examination in August 2010. He reported having sinus problems for the past 30 years, and that he cannot breathe through his nose while sleeping on his side. Examination revealed left nasal obstruction of 80 percent and right nasal obstruction of 30 percent. X-rays revealed normal paranasal sinuses. 

The Veteran was afforded a VA examination in January 2015. He reported difficulty breathing from his nose when he lies down. The examiner noted that treatment records indicate the Veteran has chronic rhinitis and congestion, and he was told to do sinus rinses. The examiner reported that the Veteran did not have greater than 50 percent obstruction of the nasal passages on both sides, and did not have complete obstruction of either side. 

Here, the Board finds a compensable rating is not warranted. As noted, to warrant a rating of 10 percent, the Veteran must have 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side. At no time during the course of the appeal has the Veteran met or more nearly approximated these findings. For example, in August 2010, the Veteran's left nasal obstruction was 80 percent and right nasal obstruction was 30 percent. In the January 2015 VA examination, it was specifically noted that the Veteran did not have 50 percent obstruction on both sides or complete obstruction of either side.

The Board has considered the Veteran's statements and the statements of his wife regarding the severity of his disability. However, the Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of his disability. While it is true the Veteran has suffers from some difficulty breathing through his nose, it cannot be said that it is tantamount to complete obstruction of either nasal passage or 50 percent of both nasal passages. The symptomatology noted in the medical and lay evidence do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.

Consequently, the evidence does not support a finding of 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage. Thus, a compensable rating is not warranted. Therefore, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Entitlement to an Initial Compensable Rating for Healed Fracture of the Left Mandible

The Veteran seeks entitlement to an initial compensable rating for his healed fracture of the left mandible. 

Service connection for healed fracture of the left mandible was granted in a December 2008 rating decision, at which time a noncompensable rating was assigned, effective from November 9, 2006. 

The Veteran is rated noncompensably under 38 C.F.R. § 4.150, Diagnostic Code 9904. Under Diagnostic Code 9904, a noncompensable rating is warranted for displacement, not causing anterior or posterior open bite; a 10 percent rating is warranted for displacement, causing moderate anterior or posterior open bite; and a rating of 20 percent is warranted for displacement, causing severe anterior or posterior open bite.

The Veteran was afforded a VA examination in February 2008. The Veteran reported that he currently had no complaints. The Veteran's history of a left mandible fracture was noted. There was no functional impairment due to loss of motion and masticatory function loss and no bone loss of mandible maxilla or hard palate. X-rays demonstrated a healed fracture of the left mandible. The examiner noted that the Veteran had 45 millimeters of opening excursion of the mandible. Right and left lateral excursion of the mandible and protrusive excursion were normal. Speech was not affected. The Veteran had 1-millimeter mandibular displacement on the left, with a Class I molar. There was no bone loss. There was no loss of sensation or function. The examiner explained that extra-oral exam was essentially unremarkable, intra-oral exam demonstrated a dentition which was in good repair; there was no deviation or numbness present secondary to the previous fractured mandible.

The Veteran was afforded a VA examination in August 2010. There was no noted history of difficulty in chewing, no history of swelling, pain, difficulty opening the mouth, or difficulty talking. Examination revealed no loss of bone of the maxil or mandible, no nonunion of the mandible, no loss of motion at the temporomandibular articulation, no loss of bone of the hard palate, and no evidence of osteoradionecrosis. There was no tooth loss due to loss of substance of body of maxilla or mandible and no speech difficulty. 

The Veteran was afforded a VA examination in February 2015. The Veteran reported he had no numbness or problems with pain after healing. The examiner stated there was no evidence of a past jaw fracture in the current clinical or radiographic examination; the bone has completely healed without any irregularities that would show where the fracture had been. The examiner indicated these findings were consistent with the images from 2008 and 2010. Concluding, the examiner reported that the Veteran has no limitation of motion of the mandible.

Here, the Board finds a compensable rating is not warranted. As noted, to warrant a compensable rating there must be displacement causing moderate anterior or posterior open bite. At no time during the course of the appeal has the Veteran met or more nearly approximated these symptoms. In fact, the most recent VA examination, in February 2015, reported that the Veteran's jaw fracture had completely healed without any irregularities or limitation of motion of the mandible.

The Board has considered the Veteran's statements and the statements of his wife regarding the severity of his disability. However, the Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of his disability. The findings indicate that the Veteran's fracture has completely healed without any irregularities. The symptomatology noted in the medical and lay evidence do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal. Consequently, the evidence does not support a finding of displacement, causing moderate anterior or posterior open bite. Thus, a compensable rating is not warranted. Therefore, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C. Entitlement to an Initial Compensable Rating for Residuals of a TBI, Prior to October 23, 2008, and to a Rating Higher than 10 Percent, Thereafter

The Veteran seeks an initial increased rating for his residuals of a TBI. 

Service connection for residuals of a TBI was granted in a July 2009 rating decision, at which time a noncompensable rating was assigned, effective from December 12, 2007, and a rating of 10 percent was assigned, effective October 23, 2008. 

The criteria for evaluating residuals of TBI (brain disease due to trauma) were revised during the pendency of this appeal. 

Prior to October 23, 2008, under Diagnostic Code 8045 (brain disease due to trauma), purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304. This 10 percent rating was not combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a. 

Diagnostic Code 8045 was amended by the VA effective October 23, 2008 to authorize separate disability ratings for separate TBI residuals resulting in different types of impairment. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017). 

Effective October 23, 2008, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, which is common in varying degrees after TBI; emotional/behavioral; and physical; each of those areas of dysfunction may require rating. Id. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is to be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id. 

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI; residuals not listed that are reported on an examination are to be evaluated under the most appropriate diagnostic code, with each condition rated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combined under 38 C.F.R. § 4.25. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id.  

An additional consideration is the potential need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and level 5, the highest level of impairment, labeled total. However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling. Assign a 100 percent rating if total is the level of evaluation for one or more facets. If no facet is evaluated as total, assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet. Id.  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental, neurologic, or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one rating based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single rating under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate rating for each condition. Id., Note (1). 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id., Note (2). 

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. Id., Note (3). 

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. That classification does not affect the rating assigned under diagnostic code 8045. Id., Note (4).

Prior to October 23, 2008

As noted, prior to October 23, 2008, purely subjective complaints, recognized as symptomatic of brain trauma, are rated 10 percent disabling and no more under diagnostic code 9304. In this case, the Board notes that the Veteran has complained of a history of dizziness and memory loss, prior to October 23, 2008. See e.g. April 2009 VA examination; October 2016 Board Hearing. A rating in excess of 10 percent under Diagnostic Code 9304 cannot be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. Thus, for the period prior to October 23, 2008, the Board finds an initial rating of 10 percent, but no higher, based on the Veteran's subjective symptoms of dizziness and memory loss, is warranted.

From October 23, 2008

The Veteran is currently in receipt of a 10 percent rating, effective October 23, 2008.

The Veteran was afforded a VA examination in April 2009. The Veteran reported a history of memory loss, dizziness, and deteriorating reasoning ability. The examiner indicated the Veteran had mild memory loss without objective evidence on testing; therefore, a "1" is assigned for memory, attention, concentration and executive functioning. Judgement was normal; therefore, a "0" is assigned for that category. Social interaction was routinely appropriate; a "0" is assigned for that facet. The Veteran was oriented to person, time, place and situation; a "0" is assigned for this facet. Motor activity and visual spatial orientation were both normal; both facets are assigned a "0." Subjective symptoms were noted to not interfere with work, instrumental activities of daily living, family or other close relationships; this facet is assigned a "0." The Veteran was noted to have one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction; a "0" is assigned for this facet. The Veteran was able to communicate by spoken and written language and able to comprehend spoken and written language; this fact is assigned a "0." The Board finds that a rating of total is not warranted for the consciousness facet, as the evidence does not show a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma. 

The Veteran was afforded a VA examination in March 2010. The examiner indicated the Veteran had mild memory loss without objective evidence on testing; therefore, a "1" is assigned for memory, attention, concentration and executive functioning. Judgement was normal; therefore, a "0" is assigned for that category. Social interaction was routinely appropriate; a "0" is assigned for that facet. The Veteran was oriented to person, time, place and situation; a "0" is assigned for this facet. Motor activity and visual spatial orientation were both normal; both facets are assigned a "0." Subjective symptoms were noted to not interfere with work, instrumental activities of daily living, family or other close relationships; this facet is assigned a "0." The Veteran was noted to have one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction; a "0" is assigned for this facet. The Veteran was able to communicate by spoken and written language and able to comprehend spoken and written language; this fact is assigned a "0." The Board finds that a rating of total is not warranted for the consciousness facet, as the evidence does not show a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma. 

The Veteran was afforded a VA examination in January 2015. The examiner indicated the Veteran had mild memory loss without objective evidence on testing; therefore, a "1" is assigned for memory, attention, concentration and executive functioning. Judgement was moderately impaired; therefore, a "2" is assigned for that category. Social interaction was noted to be occasionally inappropriate; a "1" is assigned for that facet. The Veteran was oriented to person, time, place and situation; a "0" is assigned for this facet. Motor activity was noted to be normal most of the time, but mildly slowed at times due to apraxia; a "1" is assigned for this facet. Visual spatial orientation was normal; a "0" is assigned. Subjective symptoms were noted to not interfere with work, instrumental activities of daily living, family or other close relationships; this facet is assigned a "0." The Veteran was noted to have one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction; a "0" is assigned for this facet. The Veteran was able to communicate by spoken and written language and able to comprehend spoken and written language; this fact is assigned a "0." The Board finds that a rating of total is not warranted for the consciousness facet, as the evidence does not show a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma. 

As noted, the rating assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination. Only one rating is assigned for all the applicable facets. Therefore, the Board finds that effective January 21, 2015, the date of the examination, the Veteran is entitled to a rating of 40 percent, based upon the highest facet of "2" for impairment in judgment. A rating higher than 40 percent is not warranted, as no facet received an evaluation of "3." Prior to January 21, 2015, the highest facet was a "1"; as such, prior to January 21, 2015, a rating higher than 10 percent is not warranted. The Board notes that the Veteran is separately service-connected for PTSD; however, the VA examinations of record do not indicate that the Veteran's problems with judgement are due to his PTSD rather than his TBI, and indicate that his PTSD is manifested mostly by mood and sleep difficulties.  See e.g. January 2015 VA examination.

The Board has considered any and all lay statements from the Veteran and his wife about the severity of his disability. They may be competent to report on symptoms because it only requires personal knowledge. Layno v. Brown, 6 Vet. App. 465 (1994). They are not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate diagnostic code. Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the physicians who examined him. The medical findings (as provided in the examination report) directly address the criteria under which the disability is evaluated. As such, the Board finds the medical evidence of record to be more probative than any subjective complaints from the Veteran and his family members as to the degree of symptomatology.

In conclusion, an initial rating of 10 percent, but no higher, prior to October 23, 2008, is warranted by the evidence of record, a rating higher than 10 percent from October 23, 2008 to January 21, 2015 is not established, and a rating of 40 percent, but no higher, from January 21, 2015 is established. Reasonable doubt has been resolved in favor of the claimant in making this decision. 38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a lumbar spine disorder is granted.

Entitlement to an initial compensable rating for deviated septum, status post repair of nasal fracture with septoplasty, is denied.

Entitlement to an initial compensable rating for healed fracture of the left mandible is denied.

Prior to October 23, 2008, an initial rating of 10 percent, but no higher, for residuals of a TBI, is granted.

From October 23, 2008 to January 21, 2015, a rating higher than 10 percent, for residuals of a TBI, is denied.

From January 21, 2015, a rating of 40 percent, but no higher, for residuals of a TBI, is granted.


REMAND

The Veteran seeks entitlement to service connection for residuals of malaria, Parkinson's disease and entitlement to a TDIU.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

Residuals of Malaria 

The Veteran asserts that he experiences residuals of malaria, in the form of specific phobia. He has described his phobia as entomophobia. The Board notes service treatment records document the Veteran suffered from recurring malaria during service on three occasions in July 1951, September 1951 and November 1951. See July 1952 separation examination. Of note, the Veteran is currently service-connected for posttraumatic stress disorder (PTSD). On remand, the Veteran should be afforded a VA examination to determine if he suffers from specific phobia, described as entomophobia, that is a separate and distinct disorder from his PTSD, and if so, whether it is causally or etiologically due to time in service.


Parkinson's Disease

The Veteran asserts his Parkinson's disease is proximately due to or aggravated by his service-connected traumatic brain injury.

The Board notes a VA opinion was obtained in January 2015, at which time the examiner opined that based on the Veteran's history, the natural history of TBI, and the current literature, it was extremely unlikely that the Veteran's Parkinson's was related to his presumed concussion history. No further explanation was provided. An additional VA opinion was obtained several days later, and the examiner noted that an August 2014 neurology note indicated that it was unlikely the Veteran was diagnosed with Parkinson's, and stated the prior VA opinion did not look at records to see if the diagnosis of Parkinson's was confirmed; the examiner opined that regardless, the Veteran's condition was not related to his service-connected TBI. No further explanation was provided.

The Board finds these opinions are inadequate. First, the Board notes that VA treatment records as recently as February 2017 indicate the Veteran does have a diagnosis of Parkinson's. Furthermore, the opinions failed to provide adequate rationale. Finally, the United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection. Allen v. Brown, 7 Vet. App. 439, 449 (1995). The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation. Id. Therefore, on remand, an addendum opinion must be obtained.

Additionally, the Board notes that the Veteran submitted an article discussing a Mayo Clinic study that found those who experienced a head injury are four times more likely to develop Parkinson's disease than those who have never suffered a head injury. See "Special Report, Mayo Clinic Researchers Discover Significant Link Between Head Injury and Parkinson's Disease." On remand, the VA examiner should offer comments on this article.

TDIU

As a result of this decision, the Veteran has been granted entitlement to service connection for bilateral hearing loss and a lumbar spine disorder. The AOJ must assign disability ratings in the first instance; such assignment may impact whether the Veteran satisfies the schedular requirements for a TDIU rating as set forth in 38 C.F.R. § 4.16 (a). Thus, a decision by the Board on the Veteran's TDIU claim would be premature. Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all updated treatment records.

2. Afford the Veteran a VA examination for his claimed specific phobia, described as entomophobia. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

a) Please clarify the Veteran's diagnosis. The examiner must offer comments and an opinion as to whether the Veteran has specific phobia, to include entomophobia, which is a separate and distinct disorder from his currently service-connected posttraumatic stress disorder.

b) If the Veteran is diagnosed with specific phobia, based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's specific phobia is causally or etiologically due to his recurrent malaria during service.

The examiner must offer comments on the Veteran's asserted theory that he now suffers from a fear of bugs after contracting malaria during service.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.  Obtain an addendum opinion for the Veteran's Parkinson's disease. The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that:

a) the Veteran's Parkinson's disease is causally or etiologically due to his time in service, to include the conceded head injuries during service;

b) the Veteran's Parkinson's disease is proximately due to his service-connected traumatic brain injury; and,

c) the Veteran's Parkinson's disease is aggravated (beyond a natural progression) by his service-connected traumatic brain injury.

d) The examiner should also offer comments and an opinion on the article submitted by the Veteran indicating those who experienced a head injury are four times more likely to develop Parkinson's disease than those who have never suffered a head injury. See "Special Report, Mayo Clinic Researchers Discover Significant Link Between Head Injury and Parkinson's Disease."

All opinions must be supported by a clear rationale and a discussion of the facts and medical principles involved is required.

4. After all of the above actions have been completed, assign disability ratings for bilateral hearing loss and a lumbar spine disorder, and readjudicate all claims, including entitlement to a TDIU. If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


